I dissent to that part of the opinion that holds plaintiff guilty of contributory negligence as a matter of law; not to the rules of law stated, but to the facts upon which their application must rest.
An analysis of plaintiff's conflicting testimony as to the place from which she looked to the north and the permissible inferences therefrom convince, me that as a matter of fact she looked from a point east of where "L" was put upon the map with her approval. If so, the jury was at liberty to find her free from contributory negligence. It is our duty to give plaintiff the benefit of the evidence most favorable to her, but I think this opinion disregards her favorable testimony and holds her by reason of the location of "L" which was a mere estimate and clearly resulted in the facts being "mixed up." Holding her so rigidly by the location of "L", upon the record before us, smacks of the technicality of ancient legal procedure. This court has consistently held that it is only in the clearest of cases when the facts are undisputed and it is plain that all reasonable men can draw but one conclusion from them that the question of contributory negligence becomes one of law.
Although Rimmer v. Cohen, 172 Minn. 134, 215 N.W. 198, involves a pedestrian, many of the statements therein made are applicable to this case. See also Bradley v. Minneapolis St. Ry. Co.161 Minn. 322, 201 N.W. 606, 46 A.L.R. 993.